      Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                         )
MARQUIS AKINS,                           )
                                         )
             Plaintiff,                  )
                                         )       Civil Action No.:
v.                                       )
                                         )
CELLA, INC.,                             )
                                         )
             Defendant.                  )

                          PLAINTIFF’S COMPLAINT WITH
                            DEMAND FOR JURY TRIAL

      Now comes the Plaintiff, MARQUIS AKINS (hereinafter “Plaintiff” or

“Akins”), and files his Complaint against the Defendant, CELLA, INC., (hereinafter

“Defendant” or “Cella”) and says:

                            NATURE OF THE CLAIMS

      1.     This is an action for monetary damages, pursuant to Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(hereinafter the “ADA”).

      2.     This is an action to redress Defendant’s unlawful employment practices

against Plaintiff, including Defendant’s unlawful discrimination, harassment, and

relation against Plaintiff because of his disability.




                                             1
      Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 2 of 9




                         JURISDICTION AND VENUE

      3.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding Plaintiff’s

rights under the ADA.

      4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), because

a substantial part of the vents or omissions giving rise to this action, including the

unlawful employment practices alleged herein occurred in this district.

                                     PARTIES

      5.     Plaintiff, Akins, is a citizen of the United States, and is and was at all

times material, a resident of the State of Georgia.

      6.     Defendant, Cella, Inc., is a Foreign Profit Corporation with its

headquarters located in Maryland but conducts business in this District.

      7.     Defendant does business and Plaintiff worked for Defendant at 3343

Peachtree Rd Suite 201, Atlanta, Georgia, 30326.

      8.     Defendant provides workforce and staffing solutions for primarily

creative and marketing positions.

      9.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.




                                          2
      Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 3 of 9




                        PROCEDURAL REQUIREMENTS

      10.   Plaintiff has complied with all statutory prerequisites to filing this

action.

      11.   On March 25, 2020, Plaintiff filed a claim with the Equal Employment

Opportunity Commission (“EEOC”), satisfying the requirements of 42 U.S.C. §

2000e-5(b) and (e).

      12.   Plaintiff’s EEOC charge was filed within one hundred and eighty days

after the alleged unlawful employment practices occurred.

      13.   On November 19, 2020 the EEOC issued to Plaintiff a Notice of Right

to Sue, upon request.

      14.   This complaint was filed within ninety days of the issuance of the

EEOC’s Right to Sue letter.

                          FACTUAL ALLEGATIONS

      15.   At all times material, Plaintiff worked for Defendant at 3343 Peachtree

Road, Suite 201, Atlanta, Georgia 30326.

      16.   Plaintiff began his employment with Defendant in October 2019 and

worked as a Recruiter.

      17.   Plaintiff was a full-time employee who regularly worked at least forty

(40) hours per week.




                                        3
      Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 4 of 9




      18.    Plaintiff satisfactorily performed the duties and requirements of his job

position.

      19.    Plaintiff is a disabled male.

      20.    Plaintiff’s disability impacts his major life activities such as performing

manual tasks, sleeping, and breathing.

      21.    At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA. Plaintiff has an actual disability,

has a record of being disabled, and/or is perceived as being disabled by Defendant.

      22.    On or about January 23, 2020, Plaintiff informed Jessie Willis, Human

Resources, of his disability.

      23.    In response, Ms. Willis stated that she would provide Plaintiff

paperwork for his doctor to complete to “prove” to Defendant that Plaintiff was in

fact disabled and the frequency with which Plaintiff would need to attend doctor’s

appointments.

      24.    At the end of the conversation, Ms. Willis instructed Plaintiff to inform

Rachel Barre, Branch Manager, of his disability.

      25.    Plaintiff called Ms. Barre and informed her of his disability.

      26.    The following day, Ms. Barre asked Plaintiff to take a walk with her to

discuss his disability.




                                             4
       Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 5 of 9




       27.     Ms. Barre began to ask discriminatory and insensitive questions,

including “there is no way you can give it to us, right?” “it is contagious?” and “no

one in the office is at risk, right?”

       28.     A few days later, Ms. Willis contacted Plaintiff and inquired when his

paperwork would be completed by his doctor.

       29.     Plaintiff informed Ms. Willis that he had a doctor’s appointment

scheduled for February 14, 2020, but that he could try and schedule an earlier

appointment if Defendant deemed it necessary.

       30.     Ms. Willis informed Plaintiff that the February 14, 2020 appointment

date was fine.

       31.     Defendant then began to reassign Plaintiff’s work requisitions and

duties to non-disabled employees.

       32.       Just days later, Defendant terminated Plaintiff’s employment under

pretext.

       33.     Plaintiff has been damaged by Defendant’s illegal conduct.

       34.     Plaintiff has retained the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

             Count I: Disability Discrimination in Violation of the ADA

       35.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-34 above.


                                              5
          Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 6 of 9




          36.   At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

          37.   Plaintiff has an actual disability, has a record of being disabled, and/or

is perceived as being disabled by Defendant.

          38.   Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

          39.   Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on Plaintiff’s disability.

          40.   Defendant intentionally discriminated against Plaintiff on the basis of

Plaintiff’s disability.

          41.   As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and other

relief.

          42.   Defendant’s unlawful conduct in violation of the ADA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious


                                             6
      Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 7 of 9




disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                  Count II: Retaliation in Violation of the ADA

      43.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-34 above.

      44.    Plaintiff engaged in protected activity under the ADA on more than one

occasion while employed by Defendant.

      45.    Defendant engaged in intentional retaliation against Plaintiff for

Plaintiff’s participation in protected activity.

      46.    Defendant’s conduct violated the ADA.

      47.    Defendant intentionally retaliated against Plaintiff for engaging in

protected activity under the ADA.

      48.    Defendant’s conduct violates the ADA.

      49.    Plaintiff has satisfied all statutory prerequisites for filing this action.

      50.    Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is

entitled to damages.

      51.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling Plaintiff to compensatory damages.




                                            7
      Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 8 of 9




      52.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling

Plaintiff to punitive damages.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

             benefits found to be due and owing at the time of trial, front-pay,

             compensatory damages, including emotional distress damages, in the

             amount to be proved at trial, punitive damages, and prejudgment

             interest thereon;

      b)     Grant Plaintiff his costs and an award of reasonable attorneys’ fees

             (including expert witness fees); and

      c)     Award any other and further relief as this Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.


                                 Respectfully Submitted:

                                 /s/ Gary Martoccio
                                 Gary Martoccio
                                 Georgia Bar Number: 497511
                                 Spielberger Law Group
                                 4890 W. Kennedy Blvd., Ste. 950
                                 Tampa, Florida 33609
                                 T: (800) 965-1570
                                           8
     Case 1:21-cv-00373-TWT-JSA Document 1 Filed 01/22/21 Page 9 of 9




                            F: (866) 580-7499
                            Gary.Martoccio@spielbergerlawgroup.com

                            Counsel for Plaintiff

CERTIFICATION: The above-signed counsel hereby certifies that this document
was prepared in Times New Roman 14-point font and a 1.5 inch top margin in
accordance with LR 5.1B, N.D.Ga.




                                     9
